Title: To Thomas Jefferson from John Jay, 19 June 1789
From: Jay, John
To: Jefferson, Thomas



New York 19th. June 1789

I have at length, my dear Sir, the pleasure of informing you (tho’ not officially) that you have Leave to return, and that Mr. Short is appointed to take charge of the public affairs during your absence.
From the Time that your Letter of the 19th. November last was received, Vizt. 10th. February, to the Time that our former Government gave place to the present one, there was not a single Day on which so many States were represented in the late Congress as were necessary to make a House.
Directly after the President came into Office I communicated to him your Request. It was the general Opinion that the Appointments under the late Government expired at that Period, and therefore that the Heads of the different Departments were not in Capacity to proceed without a new Conveyance of Authority. It was expected that the different Offices would without Delay be established and the Business of them put in Train. These Circumstances retarded a Decision on your Request.
Altho the Departments still remain in the same State, yet the President on the 16th. Instant informed the Senate that he had complied with your Request, and that he nominated Mr. Short. On the 17th. I attended the Senate on the subject, and Yesterday they came to a Resolution in the following Words, Vizt.
“In Senate, Thursday 18th. June 1789.
Resolved that the President of the United States be informed, that the Senate advises and consent to his Appointment of William Short Esqr to take charge of our Affairs at the Court of France, during the Absence of the Minister plenipotentiary at that Court.”
For some Days past the President has been indisposed with a Head Ache attended with Fever. This Morning I went to his House to communicate the Resolution to him, and receive his Orders on the Subject. He is better but his Physicians thought it best that for the present no Applications should be made to him on public Affairs of any kind—consequently the Business in Question must be postponed.
Untill the office for foreign Affairs is established the Papers and Dispatches proper on the Occasion cannot be compleated and transmitted. When I consider how long you have waited for the Result of your Application, and the Sensations which repeated Disappointments must have occasioned, I cannot forbear thus informally to  acquaint you with the preceding Facts and to mention to you as my Opinion that you may venture to return, and that the earliest Opportunity will be taken of transmitting to Mr. Short the necessary Papers. I mean to send you Copies of this Letter by various Routes, and sincerely wish that it may arrive seasonably, and that I may have the pleasure of congratulating you on your Arrival here early in the Autumn. With the best wishes and with very sincere Esteem and Regard I am &c.

(signed) John Jay

